



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Hall, 2016 ONCA 422

DATE: 20160531

DOCKET: C61216

Watt, Tulloch and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Richard Hall

Appellant

Richard Hall, acting in person

Matthew Gourlay, duty counsel

Anya Weiler, for the respondent

Heard and released orally: May 10, 2016

On appeal from the conviction entered on January 9, 2015
    and the sentence imposed on July 14, 2015 by Justice
Jane E.
    Kelly
of the Superior Court of Justice, sitting without a jury.

ENDORSEMENT

[1]

Richard Hall appeals his conviction of trafficking cocaine and
    possession of the proceeds of the crime as a result of his alleged
    participation in a $40 sale to an undercover police officer. He also seeks
    leave to appeal his sentence of 18 months, less 10 days of pre-disposition
    custody, imposed upon conviction of this and another trafficking and proceeds
    conviction relating to events nearly two years later.

[2]

The appellant was approached by an undercover police officer on a
    downtown street. The officer inquired about a drug purchase for $40. The
    appellant led the officer out of the area and to another individual  Brad.
    Brad and the appellant met out of the presence of the officer. The appellant
    then returned to the undercover officer, ultimately extended his hand in a
    fist, opened it and dropped what the officer said was crack cocaine into his
    hand. The officer gave him $40 and they parted.

[3]

The defence advanced at trial was that the appellant was an agent of the
    purchaser, and thus not a party to trafficking, albeit perhaps a party to
    possession. The trial judge considered and rejected the claim that the
    appellant was simply an agent of the purchaser. She was satisfied that, even if
    it could be said that the appellant was an agent of the purchaser, he did one
    or more of the acts that fall within the definition of trafficking in s. 2 of
    the
CDSA
.

[4]

In this case, the appellant:

i.

located the seller, Brad, after apparently approaching others;

ii.

brought the purchaser to the seller;

iii.

acted as a spokesperson for the purchaser dealing with the seller;

iv.

transported the crack to the purchaser;

v.

delivered the crack to the purchaser; and

vi.

obtained the purchase price.

[5]

On those findings, readily available and unassailable on the evidence
    adduced at trial and accepted by the trial judge, the appellant was guilty of
    trafficking.

[6]

We see no merit in the other grounds of appeal against conviction.

[7]

The appellant also says that the sentence imposed was unfit. We do not
    agree. The sentence settled upon by the trial judge was within the range of
    sentence appropriate for a case like this: a street trafficking by a mature
    recidivist with a record spanning nearly two decades, and including at least
    seven prior trafficking convictions. We see no basis upon which to interfere.

[8]

The appeal from conviction is dismissed. Leave to appeal sentence is
    granted, but the appeal from sentence is dismissed.

David Watt J.A.

M. Tulloch J.A.

Grant Huscroft J.A.


